DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 10/22/2021
Application claims a DP date of Oct 22, 2020
Claim 1 is independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Receiving portion 420 disclosed throughout the specification is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18,  are rejected under 35 U.S.C.  102(a)(1)/102(a)(2) as being anticipated by Chan (U.S. Patent Publication Number 2018/0175758 A1).

Regarding Claim 1, Chan discloses an optical mechanism (Fig 1 – optical driving mechanism 1), comprising: 
an immovable part (In Fig 1 and in ¶0029 Chan discloses a fixed portion F.  He further discloses that the base 10 is a fixed portion and the frame 20 is affixed to the base 10); 
a movable part (Fig 1 – movable portion V) connected to an optical element (In ¶0029 Chan discloses that the movable portion V includes a holder 30 which can sustain an optical element), wherein the movable part is movable relative to the immovable part (In ¶0031 Chan discloses further that the movable part V moves along the direction of the optical axis relative to the fixed portion F so as to achieve auto-focus function or when the optical lens is shaken); 
a drive assembly driving the movable part to move relative to the immovable part (Throughout his disclosure, Chan discloses the optical driving mechanism comprising the first and second leaf spring 70 and 80 so that the movable portion V is movably connected to the fixed portion.  He further discloses that the coils C1 and C2 can receive a signal – driving signal so as to drive the holder 30 and the optical element disposed therein); and 
a guidance assembly guiding the movable part to move along a first axis (Chan’s disclosure of the Sensing assembly S that includes a plurality of coils C1 and C2 and plurality of magnetic elements M1 and M2.  In ¶0033-¶0035, Chan discloses that the sensing assembly S is further used for sensing the relative moving position of the movable portion V relative to the fixed portion F).

Regarding Claim 18, Chan discloses wherein when viewed from a direction of incident light, the movable part is completely revealed from the immovable part (Fig 2 discloses this feature since the movable portion 30V is completely visible from the top), wherein the optical system comprises: 
a case having a top wall and a side wall (Fig 1 discloses the housing 50 that has the top and side wall), wherein the top wall is not parallel with the side wall (Fig 1 discloses this), and the top wall restricts movement range of the movable part (since the movable portion 30 is enclosed within the housing, it is reasonable to say that the top wall restricts the movement range of the movable part); 
a base (Fig 1 – base 10), wherein an accommodating space accommodating the optical mechanism is formed by the case and the base (Fig 1 – base 10 has an accommodating space which houses the lens and optical system); and 
a drive module drives the optical mechanism to move relative to the case (Throughout his disclosure, Chan discloses the optical driving mechanism comprising the first and second leaf spring 70 and 80 so that the movable portion V is movably connected to the fixed portion.  He further discloses that the coils C1 and C2 can receive a signal – driving signal so as to drive the holder 30 and the optical element disposed therein).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent Publication Number 2018/0175758 A1) in view of Chen (U.S. Patent Publication Number 2014/0139729 A1).

Regarding Claim 12, Chan discloses wherein the immovable part (In Fig 1 and in ¶0029 Chan discloses a fixed portion F) comprises a frame (Fig 1- frame 20) and a bottom immovably connected to the frame (He further discloses that the base 10 is a fixed portion and the frame 20 is affixed to the base 10; He also discloses in ¶0030 that the base 10 is connected to the frame 20 via a first leaf spring 70 and second leaf spring 80 – springs with a sheet shape; Further in ¶0040, he further discloses that the lower and upper leaf springs 70 and 80 can sustain an optical element – which could be interpreted as providing strength to the optical mechanism).
However, Chan but fails to clearly disclose wherein the optical mechanism further comprises a strengthening element strengthening mechanical strength of the frame, wherein the strengthening element comprises a metal material, and at least part of the strengthening element is embedded in the frame and not revealed from the frame.
Instead in a similar endeavor, Chen discloses wherein the optical mechanism further comprises a strengthening element strengthening mechanical strength of the frame, wherein the strengthening element comprises a metal material, and at least part of the strengthening element is embedded in the frame and not revealed from the frame (Chan teaches a stationary frame 20 which includes a first – fourth sidewall.  In Fig 2, he further teaches that the frame 20 has a first and second metal clip 44 and 46, which is not visible when the camera is completely assembled).
Chan and Chen are combinable because both are related to actuators in a camera module. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal clips as taught by Chen in the imaging module disclosed by Chan. 
The suggestion/motivation for doing so would have been to “connect the SMA wire 48 through the first and second metal clips” as disclosed by Chen in ¶0026.
Therefore, it would have been obvious to combine Chan and Chen to obtain the invention as specified in claim 12.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent Publication Number 2018/0175758 A1) in view of Lin et al. (U.S. Patent Publication Number 2017/0153413 A1).

Regarding Claim 16, Chan discloses wherein the immovable part (In Fig 1 and in ¶0029 Chan discloses a fixed portion F) comprises a frame and a bottom immovably connected to the frame (In Fig 1 and in ¶0029 Chan discloses a fixed portion F.  He further discloses that the base 10 is a fixed portion and the frame 20 is affixed to the base 10), and the optical mechanism further comprises a third adhesive element, wherein the frame comprises a third frame surface, the bottom comprises a fifth bottom surface, and the third adhesive element is disposed between the third frame surface and the fifth bottom surface, so that the frame is immovably connected to the bottom via the third adhesive element
Chan discloses the optical mechanism (Fig 1 – optical driving mechanism 1) but fails to clearly disclose optical mechanism further comprises a third adhesive element, wherein the frame comprises a third frame surface, the bottom comprises a fifth bottom surface, and the third adhesive element is disposed between the third frame surface and the fifth bottom surface, so that the frame is immovably connected to the bottom via the third adhesive element .
Instead in a similar endeavor, Lin discloses optical mechanism further comprises a third adhesive element (Lin teaches the use of “thermostat adhesive such as Epoxy” as the intermediate material 50 in ¶0057), wherein the frame comprises a third frame surface (Fig 2 – inner wall 242), the bottom comprises a fifth bottom surface (Fig 2 – base 22 is in the housing 10), and the third adhesive element is disposed between the third frame surface and the fifth bottom surface (¶0057), so that the frame is immovably connected to the bottom via the third adhesive element (Lin, in ¶0059 teaches that the intermediate material 50 passes through the hole 242 and serves as a hook to increase the bonding strength between the base 22 and the housing 10).
Chan and Lin are combinable because both are related to lens driving module in a camera module. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adhesive material as epoxy as taught by Lin in the imaging module disclosed by Chan. 
The suggestion/motivation for doing so would have been so that “the problem of the base 22 becoming separated from the housing 10 as impact occurs can be avoided” as disclosed by Lin in ¶0068.
Therefore, it would have been obvious to combine Chan and Lin to obtain the invention as specified in claim 16.

Regarding Claim 17, Chan in view of Lin discloses wherein the third frame surface (Lin: Fig 2 – inner wall 242) faces the fifth bottom surface (Lin: Fig 2 – base 22  faces the inner wall 242), the third frame surface is not parallel with the fifth bottom surface (Lin: Lin in Fig 2 clearly teaches that the inner wall 242 is not parallel to the base 22), and one of the third frame surface and the fifth bottom surface is parallel with the first axis (Lin: Lin in Fig 2 teaches that the inner wall is parallel to the optical axis).

Allowable Subject Matter
Claims 2, 13-14 and 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-11 are objected since they depend on objected claim 2.
Claim 15 is objected since they depend on objected claim 14.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Park et al. (U.S. Patent Publication Number 2018/0252893 A1) discloses an embodiment that comprises a housing, a bobbin for mounting a lens, the bobbin being accommodated inside the housing; a first coil disposed on an outer circumferential surface of the bobbin; a magnet disposed in the housing; and a second coil disposed in the housing, wherein the second coil comprises a third coil and a fourth coil, a first signal is applied to the first coil, a second signal is applied to the fourth coil, and an induction voltage is generated in the second coil by a mutual induction operation between the first coil and the second coil.
Hu et al. (U.S. Patent Publication Number 2018/0224628 A1) discloses an optical system, including a fixed part, a movable part, a driving assembly and a sensing coil. The fixed part includes a base. The movable part includes an optical element holder for holding an optical element. The driving assembly includes at least one first magnetic element and at least one second magnetic element. The second magnetic element corresponds to the first magnetic element and is configured to drive the optical element holder to move relative to the base. The sensing coil is configured to sense magnetic field variations in the first magnetic element, so as to obtain the distance between the optical element holder and the base. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 15, 2022